                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION

UNITED STATES OF AMERICA ex rel.          )                      Civil Case No. 3:16-cv-0549,
SUZANNE ALT, et al.,                      )                      Civil Case No. 3:16-cv-0561,
                                          )                      Civil Case No. 3:16-cv-1856,
              Plaintiffs,                 )                      Civil Case No. 3:19-cv-0102,
                                          )                      Civil Case No. 3:18-cv-0970
v.                                        )                      (consolidated)
                                          )
ANESTHESIA SERVICES ASSOCIATES,           )                      JUDGE TRAUGER
PLLC, et al.,                             )
              Defendants.                 )                      UNDER SEAL
__________________________________________)


               UNITED STATES’ NOTICE OF ELECTION TO INTERVENE,
                  AND DECLINE TO INTERVENE, IN PARTS OF THIS
                CONSOLIDATED ACTION AND TO ADD DEFENDANTS

        Pursuant to the False Claims Act, 31 U.S.C. §§ 3730(b)(2) and (4), the United States

notifies the Court of its decision to (i) intervene in parts of, (ii) decline to intervene in parts of, and

(iii) add additional defendants to this consolidated action by filing a consolidated complaint as set

forth below:

        (1)     In United States ex rel. Susan Alt v. Anesthesia Services Associates, PLLC, Case

No. 3:16-cv-00549, the United States intervenes in that part of the action that alleges that

defendant, Anesthesia Services Associates, PLLC d/b/a Comprehensive Pain Specialists (“CPS”),

violated the False Claims Act, 31 U.S.C. §§ 3729(a)(1)(A) & (B) with respect to urine drug screens

(“UDS”) and violated 42 U.S.C. § 1395nn (the “Stark Law”). The United States declines to

intervene in that part of the action that alleges violations of the Anti-Kickback Statute, 42 U.S.C.

§ 1320a-7b(b) (“AKS”), as well as Count IV of the complaint and any allegations related thereto.

The United States informs the Court that at this time it intends to add the owners of CPS, Peter B.

Kroll, M.D. (“Kroll”), Richard J. Muench, M.D. (“Muench”), Steven R. Dickerson, M.D.




    Case 3:16-cv-00549 Document 43 Filed 04/22/19 Page 1 of 6 PageID #: 153
(“Dickerson”), and Gilberto Carrero, M.D. (“Carrero”) (collectively, the “Owners”), as well as the

former Chief Executive Officer of CPS, John Davis (“Davis”), as additional defendants in the

consolidated action based on the same allegations in which it is intervening.

       (2)     In United States and the State of Tennessee ex rel. Mary Butner, and Dana Brown

v. Anesthesia Services Associates, PLLC d/b/a Comprehensive Pain Specialists, et al., Case No.

3:16-cv-0561, the United States intervenes in that part of the action that alleges that CPS and the

Owners violated the False Claims Act, 31 U.S.C. §§ 3729(a)(1)(A) & (B), by submitting claims

for services that were not provided by the physician or were not medically necessary. The United

States declines to intervene in Counts II, IV, V, VI, VII and VIII and the allegations related thereto,

and in any allegations against the remaining defendants. The United States informs the Court that

at this time it intends to add Davis as an additional defendant in the consolidated action based on

the same allegations in which it is intervening.

       (3)     In United States and the State of Tennessee ex rel. Jennifer Pressotto v. Anesthesia

Services Associates, PLLC d/b/a Comprehensive Pain Specialists, Case No. 3:16-cv-1856, the

United States intervenes in that part of the action that alleges that CPS submitted false claims for

reimbursement and retained funds overpaid for procedures under CPT Code L8680 in violation of

the False Claims Act, 31 U.S.C. §§ 3729(a)(1)(A), (B) & (G), and declines to intervene in Counts

III through VI and the allegations related thereto. The United States informs the Court that at this

time it intends to add the Owners of CPS and Davis as additional defendants in the consolidated

action based on the same allegations in which it is intervening.

       (4)     In United States and the States of Illinois, Indiana, Iowa, Michigan, North

Carolina, Tennessee, Virginia ex rel. Alison Chancellor v. Anesthesia Services Associates, PLLC

d/b/a Comprehensive Pain Specialists et al., Case No. 3:19-cv-00102, the United States intervenes

in that part of the action that alleges that CPS violated the False Claims Act, 31 U.S.C. §§


                                     2
    Case 3:16-cv-00549 Document 43 Filed 04/22/19 Page 2 of 6 PageID #: 154
3729(a)(1)(A), (B) & (G), with respect to UDS, genetic and psychological testing, and up-coding.

The United States declines to intervene in Counts II-X and the allegations related thereto, as well

as the allegations against defendant PhyMed Management LLC d/b/a PhyMed Healthcare Group.

The United States informs the Court that at this time it intends to add the Owners of CPS and Davis

as additional defendants in the consolidated action based on the same allegations in which it is

intervening.

       (5)     In United States, the State of Illinois, the State of Indiana, the State of Iowa, the

State of North Carolina, the State of Tennessee, and the State of Virginia, ex rel. June Kimbrough

and Scott Steed v. Anesthesia Services Associates, PLLC d/b/a Comprehensive Pain Specialists, et

al., Case No. 3:18-cv-00970, the United States intervenes in that part of the action that alleges that

CPS, the Owners and Davis violated the False Claims Act, 31 U.S.C. §§ 3729(a)(1) & (a)(2), with

respect to UDS, genetic and psychological testing, and violated the Stark Law (Counts I, II and

III), as well as the claims for payment by mistake (Count V) and unjust enrichment (Count VI).

The United States informs the Court that it will identify Kroll, Muench and Carrero as John Does

1-3 and will assert claims against these defendants in the consolidated action based on the same

allegations in which it is intervening. The United States declines to intervene against any other

John Doe defendant, as well as the remainder of the allegations in the action, including Counts IV

and VII-XII.

       Although the United States declines to intervene in a portion of this consolidated action, it

respectfully refers the Court to 31 U.S.C. § 3730(b)(1), which allows Relators to maintain the

declined portion of the action in the name of the United States; providing, however, that the “action

may be dismissed only if the court and the Attorney General give written consent to the dismissal

and their reasons for consenting.” Id. Therefore, the United States requests that if any Relator or

Defendant propose that the part of the consolidated action in which the United States has not


                                     3
    Case 3:16-cv-00549 Document 43 Filed 04/22/19 Page 3 of 6 PageID #: 155
intervened be dismissed, settled, or otherwise discontinued, the Court solicit the written consent

of the United States before ruling or granting its approval.

        Further, pursuant to 31 U.S.C. § 3730(c)(3), the United States requests that all pleadings

filed in this consolidated action, even as to the non-intervened parts thereof, be served upon the

United States; the United States also requests that all orders issued by the Court be sent to the

United States’ counsel. The United States reserves its right to order any deposition transcripts and

to intervene in the portion of this consolidated action in which it is declining to intervene today,

for good cause, at a later date.

        The United States reserves the right to seek the dismissal of any of Relators’ actions or

claims on any appropriate grounds, including under 31 U.S.C. §§ 3730(b)(5) and (e)(4) or

3730(c)(2)(A).

        The United States respectfully requests that the Relators’ complaints (Alt DE 1; Butner DE

1; Pressotto DE 1; Chancellor DE 1; Kimbrough DE 1), amended complaint (Butner DE 12), this

Notice, and the all other pleadings be unsealed, except that the memoranda submitted in support

of the motions for (i) a partial seal lift (Alt DE 10; Butner DE 9; Pressotto DE 4; Chancellor DE

7, 17; Kimbrough DE 9-1); (ii) an extension of time to intervene (Alt DE 13, 18, 23, 26, 33, 37;

Butner DE 17, 21, 27, 33, 39, 45; Pressotto DE 7, 11, 17, 21, 27; Chancellor DE 11, 14, 20, 26,

36; Kimbrough DE 8, 12-1; 35); (iii) a transfer of venue (Chancellor DE 34; Kimbrough DE 17-

1); and (iv) consolidation ((Alt DE 41; Butner DE 49; Pressotto DE 30; Chancellor DE 43;

Kimbrough DE 38) shall remain under seal because such filings discuss the content and extent of

the United States’ investigation.

        Finally, the United States respectfully requests that it be given ninety (90) days from the

date when the Court partially lifts the seal in this matter to file its complaint in intervention, and

that this consolidated action be stayed as to all parties during that period. The United States further


                                     4
    Case 3:16-cv-00549 Document 43 Filed 04/22/19 Page 4 of 6 PageID #: 156
requests that Relators be given the same ninety (90) days to serve their respective amended

complaints on Defendants.

       A proposed order accompanies this Notice.



                                          Respectfully submitted,


                                          DONALD Q. COCHRAN
                                          United States Attorney
                                          Middle District of Tennessee

                                   By:     s/Kara F. Sweet
                                          KARA F. SWEET
                                          Assistant U.S. Attorney
                                          110 9th Avenue South, Suite A-961
                                          Nashville, TN 37203-3870
                                          Telephone: (615) 736-5151
                                          Fax: (615) 401-6626
                                          Email: Kara.Sweet@usdoj.gov




                                     5
    Case 3:16-cv-00549 Document 43 Filed 04/22/19 Page 5 of 6 PageID #: 157
                                   CERTIFICATE OF SERVICE

        Because this action is under seal pursuant to 31 U.S.C. §§ 3729-3733, as amended,
Defendants have not been served with copies of the foregoing Notice. I certify that a true and
correct copy of the foregoing Notice of Intervention was served via e-mail and/or First Class U.S.
Mail, postage prepaid on April 22, 2019, to the following:

       Don McKenna, Esq.                              Amy L. Easton, Esq.
       Randi McCoy, Esq.                              Colette G. Matzzie, Esq.
       Hare, Wynn, Newell & Newton, LLP               Phillips & Cohen LLP
       2025 Third Avenue, N, Suite 800                2000 Massachusetts Ave. NW
       Birmingham, AL 35203                           Washington, DC 20036
       Email: don@hwnn.com                            Email: cmatzzie@phillipsandcohen.com
       Email: randi@hwnn.com                          Email: aeaston@phillipsandcohen.com
       Counsel for Relator Suzanne Alt                Counsel for Relator Allison Chancellor

       Irwin B. Venick, Esq.                          Emily Stabile, Esq.
       Dobbins, Venick, Kuhn & Byassee, PLLC          Phillips & Cohen LLP
       210 25th Avenue, N, Suite 1010                 100 the Embarcadero, Suite 300
       Nashville, TN 37203                            San Francisco, CA 94105
       Email: irwinv@dvlawfirm.com                    Email: estabile@pcsf.com
       Counsel for Relator Suzanne Alt                Counsel for Relator Allison Chancellor

       W. Gary Blackburn, Esq.                       O. Stephen Montagnet, III, Esq.
       Bryant B. Kroll, Esq.                         Zachary M. Bonner, Esq.
       The Blackburn Firm, PLLC                      McCraney Montagnet Quin & Noble, PLLC
       213 Fifth Avenue North, Suite 300             602 Steed Road, Suite 200
       Nashville, TN 37219                           Ridgeland, MS 39157
       Email: gblackburn@wgaryblackburn.com          Email: smontagnet@mmqnlaw.com
       Email: bkroll@wgaryblackburn.com              Email: zbonner@mmqnlaw.com
       Counsel for Relator Mary Butner               Counsel for Relators June Kimbrough and Scott Steed
       and Dana Brown
                                                      Jerry E. Martin, Esq.
       Jeffery S. Roberts, Esq.                       Seth Marcus Hyatt, Esq.
       Jeffery S. Roberts and Associates, PLC         Barrett Johnson Martin & Garrison, LLC
       213 Fifth Avenue North, Suite 300              Bank of America Plaza
       Nashville, TN 37219                            414 Union Street, Suite 900
       Email: jeff@middletninjury.com                 Nashville, TN 37219
       Counsel for Relator Mary Butner                Email: jmartin@barrettjohnston.com
       and Dana Brown                                 Email: shyatt@barrettjohnston.com
                                                      Counsel for Relator Jennifer Pressotto
       Michael Kanovitz, Esq.
       Loevy & Loevy
       311 N. Aberdeen Street, Third Floor
       Chicago, IL 60607
       Email: mike@loevy.com
       Counsel for Relator Allison Chancellor


                                                    s/Kara F. Sweet
                                                    KARA F. SWEET
                                                    Assistant U.S. Attorney




                                     6
    Case 3:16-cv-00549 Document 43 Filed 04/22/19 Page 6 of 6 PageID #: 158
